DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitations “the pre-formed first tape” in line 7, "the direction" in line 12 and “the local longitudinal axis” in line 12.  There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,13 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nyssen (4,160,312).  Regarding claims 1 and 13, Nyssen discloses a pipe tubular reinforcement forming machine (10) and method comprising a first feeder (18) configured to unwind a first tape (32) and a profiler (30) comprising upstream profiling stages (col. 3, lines 57-60) which receive the first tape (32) and profile (corrugate) it to form a pre-profiled first tape.  Nyssen discloses a second feeder (20) configured to unwind a second tape (46), the second tape being a flat tape (col. 4, lines 13-15).  An intermediate joining stage (62) is configured to receive the second tape (46) as a flat tape from the second feeder (20) and join (Fig. 4; col. 4, lines 29-31 and 40-43) the pre-profiled first tape (32) and flat tape (46).  Nyssen discloses at least two downstream profiling stages (72,88) configured to jointly profile (col. 4, lines 67-68 and col. 5, lines 1-8) to form a combined profiled strip (Figs. 5 and 6).  Nyssen discloses (Fig. 2) that the machine is without a profiler within the second feeder (20) or between the second feeder (20) and the intermediate joining stage (62).  
Regarding claim 17, Nyssen discloses a first feeder (18) configured to unwind a first tape (32) and a profiler (30) comprising upstream profiling stages (col. 3, lines 57-60) which receive the first tape (32) and profile (corrugate) it to form a pre-profiled first tape.  Nyssen discloses a second feeder (20) configured to unwind a second tape (46), the second tape being a flat tape (col. 4, lines 13-15).  An intermediate joining stage (62) is configured to receive the second tape (46) as a flat tape from the second feeder (20) and join (Fig. 4; col. 4, lines 29-31 and 40-43) the pre-profiled first tape (32) and flat tape (46).  Nyssen discloses at least two downstream profiling stages (72,88) configured to jointly profile (col. 4, lines 67-68 and col. 5, lines 1-8) to form a combined profiled strip (Figs. 5 and 6).  The second feeder (20) is a second unwinder (coil spindle (24) and a second guide roller (50) the feed the second tape (46) to the intermediate joining stage (62) as a flat tape with the second guide roller (50) being configured to change a direction of a longitudinal axis of the second tape (46) from angled (between unwinder 20 and the guide roller 50; Fig. 2) to parallel with the first tape (32) upon entry into the intermediate joining stage. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3,8,10-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiraly et al. (2016/0003381) in view of Thompson et al. (9,962,750). Regarding claims 1 and 13, Kiraly discloses a method and apparatus for forming a pipe tubular reinforcement (45; Fig. 1) comprising; a first feeder (17) configured to unwind a first tape (1), a profiler apparatus having at least an upstream profiling stage (19,20) configured to receive the first tape (1) from the first feeder (17) and to profile the first tape to form a pre-profiled first tape (41).  Kiraly discloses a second feeder (18) configured to unwind a second tape (2), an intermediate joining stage (23) configured to receive the second tape from the second feeder and configured to join the pre-formed first tape and the second tape ([0066], lines 8-10) and at least a downstream profiling stage (24,25) configured to jointly profile the first tape and the second tape ([0066], lines 10 and 11) received from the intermediate joining stage (23) and form a combined profiled strip (80; Fig. 6).  Regarding claim 2, Kiraly discloses that the intermediate joining stage (23) comprising a first and second roller (Fig. 6) configured to direct and support the first and second tapes as they are moved to the downstream profiling stage (24,25).  Regarding claim 3, the upstream profiling stage (19,20) and downstream profiling stage (24,25) each has two opposite rollers (Fig. 6).  Regarding claims 11,12 and 15, Kiraly discloses a winder (26,27,28,29) configured to helically wind the profiled strip on a cylindrical outer surface (mandrel 26) on a rotatable (arrow; Fig. 6) table (support housing; Fig. 6) bearing the feeders (17,18) and profiler (24,25).
Kiraly does not disclose that the second tape is a flat (unprofiled tape) that is provided to the intermediate joining stage.  Thompson teaches forming a pipe tubular reinforcement (Fig. 5) wherein a first tape (50) is fed from a first feeder (30) and is profiled in an upstream profiler (56) and a second tape (42) which is provided as an unprofiled flat tape (col. 4, lines 18-20) is fed from a second feeder (61) and the first and second tape are joined downstream (40; Fig. 4).  Regarding claims 8 and 10, Thompson discloses a pair of opposed guiding rollers (167; col. 4, lines 27-32) for guiding the second tape from an unwinder spool (61) to a profiling stage (40).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to supply and guide the second tape of Kiraly as a flat tape as taught by Thompson in order to jointly profile a pre-formed first tape and flat second tape in a downstream profiling stage.
Claims 4-6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiraly in view of Thompson and further in view of Jung et al. (WO 2015/121424). Kiraly does not disclose that the downstream profiling stage rollers (24,25) have an interspace with first and second regions.  Jung teaches a downstream profiling stage (102,104; Fig. 9) comprising a first region (at 34,44; Fig. 9) for jointly deforming a first tape (top tape; Fig. 9) and a second tape (bottom tape; Fig. 9) and a second region (111) configured to only deform the first tape, a third region (where 46 is pointing and to a right of that) configured to maintain a shape of a region (right distal end) of the second tape wherein the second tape is maintained to be flat by opposite flat zones (right side of rollers 102,104; Fig. 9) in contact with the second tape.  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to provide the downstream profiled rollers of Kiraly with an interspace as taught by Jung in order to form selected bends and flat sections in the first and second tape.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiraly in view of Thompson and further in view of Lombardi (3,487,537).  Regarding claim 7, Kiraly discloses that profiled rollers (19,20) are constructed to form the first tape ([0066], lines 5 and 6) but does not disclose a lateral roll profile.  Lombardi teaches edge forming rollers (22,23) which are constructed to bend an edge (25,26) of a tape (17) feed from an unwinder (15).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to provide the profiled rollers of Kiraly with a lateral deforming surface as taught by Lombardi in order to bend an edge of the first tape into a desired edge profile prior to joining the tape.
Claims 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiraly in view of Thompson and further in view of Lipp (4,081,981).  Kiraly does not disclose a brake.  Lipp teaches that a brake (33) is urged against a tape (13) which is fed from an unwinder (7) toward guide rolls (10) in a tubular reinforcement making machine.  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to provide Kiraly with a strip brake as taught by Lipp in order to control a dispensing and unwinding of the strip from the unwinder.

Response to Arguments
Applicant's arguments filed 6-6-2022 have been fully considered but they are not persuasive.  The secondary reference to Thompson specifically recites that the second tape can be supplied in a flat (unprofiled state; col. 4, lines 19-21).  In claim 1 and 13 amendment Applicant is claiming what the apparatus is not instead of what the structure of the apparatus is or positively reciting a method step and the Examiner’s position is that there is not a structural or process difference between the present invention as claimed in claims 1 and 13 and the combination of Kiraly in view of Thompson since supplying a flat tape is obvious as set forth in Thompson (col. 4, lines 19-21).  Applicant’s specification sets forth that the second unwinder requires that “the second guide rollers 186A, 186B are configured to change the direction of the local longitudinal axis of the second tape 48, without modifying its cross section, i.e. maintaining the second tape 48 as a flat tape” and this is not what is claimed in amended claims 1 and 13.  This requirement is that the cross-section of the second tape is not modified and this reflects what “flat” is considered to be and without this language claim 1 and claim 17 “without profiling” can be read as the tape is just run through the rollers (66) of Thompson as a flat tape in a non-profiling operation since Thompson specifically recites “flat” as being an option. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725